Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
This action is in reply to the communications filed on 11/23/2020, and to the follow-up Telephonic Interview held on 02/18/20021.
The claim amendments filed on 11/23/2020 is entered, and have overcome the 35 USC § 101 rejection.
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19-20 are further amended herein. 
Claims 1-20 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Todd Noah (Reg. #35,626), on February 18, 2021.
This listing of claims will replace all prior versions and listings of claims in this application. The application has been amended as follows.Claim Listing:
(Currently Amended) A system comprising:
one or more processors; and

determine a factored score by multiplying a factor and a match score for values of a field in two records, an offset score by adding an offset to the factored score, and a weighted score by applying a weight to the offset score;
determine a status for the two records based on combining the weighted score with another weighted score corresponding to an other field in the two records;
train a machine-learning system to revise the factor, the offset, and the weight by learning from a training set based on feedback associated with the two records and a plurality of feedbacks associated with a plurality of pairs of records; 
determine a revised factored score by multiplying the revised factor and another match score for other values of the field in two other records, a revised offset score by adding the revised offset to the revised factored score, and a revised weighted score by applying a revised weight to the revised offset score; and
determine a learned status for the two other records based on combining the revised weighted score with an additional weighted score corresponding to the other field in the two other records.



3.	(Currently Amended) The system of claim 1, wherein determining the weighted score comprises normalizing the weighted score, and determining the revised weighted score comprises normalizing the revised weighted 

4.	(Original) The system of claim 1, wherein the status comprises one of a matching status and a non-matching status, and the learned status comprises one of the matching status and the non-matching status.  

5.	(Currently Amended) The system of claim 1, wherein the feedback is received from a data steward and comprises the values of the field in the two records, the field in the two records, a probability associated with the field, and a revised status.   

6.	(Currently Amended) The system of claim 1, wherein the other field in the two records comprises a combination of fields in the two records, and the other field in the two other records comprises the combination of fields in the two other records.

7.	(Original) The system of claim 1, wherein determining the status for the two records is based on a combination of weighted scores satisfying a threshold, and 

8.	(Currently Amended) A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to:
determine a factored score by multiplying a factor and a match score for values of a field in two records, an offset score by adding an offset to the factored score, and a weighted score by applying a weight to the offset score;
determine a status for the two records based on combining the weighted score with another weighted score corresponding to an other field in the two records;
train a machine-learning system to revise the factor, the offset, and the weight by learning from a training set based on feedback associated with the two records and a plurality of feedbacks associated with a plurality of pairs of records;
determine a revised factored score by multiplying the revised factor and another match score for other values of the field in two other records, a revised offset score by adding the revised offset to the revised factored score, and a revised weighted score by applying a revised weight to the revised offset score; and
in the two other records.
 
9.	(Original) The computer program product of claim 8, wherein determining the offset score comprises normalizing the offset score, and determining the revised offset score comprises normalizing the revised offset score.

10.	(Currently Amended) The computer program product of claim 8, wherein determining the weighted score comprises normalizing the weighted score, and determining the revised weighted score comprises normalizing the revised weighted 

11.	(Original) The computer program product of claim 8, wherein the status comprises one of a matching status and a non-matching status, and the learned status comprises one of the matching status and the non-matching status.  

12.	(Currently Amended) The computer program product of claim 8, wherein the feedback is received from a data steward and comprises the values of the field in the two records, the field in the two records, a probability associated with the field, and a revised status.   

13.	(Currently Amended) The computer program product of claim 8, wherein the other field in the two records comprises a combination of fields in the two records, in the two other records comprises the combination of fields in the two other records.

14.	(Original) The computer program product of claim 8, wherein determining the status for the two records is based on a combination of weighted scores satisfying a threshold, and determining the learned status for the two other records is based on another combination of weighted scores satisfying the threshold.

15.	(Currently Amended) A method comprising:
determining a factored score by multiplying a factor and a match score for values of a field in two records, an offset score by adding an offset to the factored score, and a weighted score by applying a weight to the offset score;
determining a status for the two records based on combining the weighted score with another weighted score corresponding to an other field in the two records;
training a machine-learning system to revise the factor, the offset, and the weight by learning from a training set based on feedback associated with the two records and a plurality of feedbacks associated with a plurality of pairs of records; 
determining a revised factored score by multiplying the revised factor and another match score for other values of the field in two other records, a revised offset score by adding the revised offset to the revised factored score, and a revised weighted score by applying a revised weight to the revised offset score; and
in the two other records.
 
16.	(Original) The method of claim 15, wherein determining the offset score comprises normalizing the offset score, and determining the revised offset score comprises normalizing the revised offset score.

17.	(Currently Amended) The method of claim 15, wherein determining the weighted score comprises normalizing the weighted score, and determining the revised weighted score comprises normalizing the revised weighted 

18.	(Original) The method of claim 15, wherein the status comprises one of a matching status and a non-matching status, and the learned status comprises one of the matching status and the non-matching status.  

19.	(Currently Amended) The method of claim 15, wherein the feedback is received from a data steward and comprises the values of the field in the two records, the field in the two records, a probability associated with the field, and a revised status.   

20.	(Currently Amended) The method of claim 15, wherein the other field in the two records comprises a combination of fields in the two records, and the other field in the two other records comprises the combination of fields in the two other records.
REASONS FOR ALLOWANCE
With particular respect to the withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that Applicant’s arguments (11/23/2020) were not persuasive. However, the amended claim language describing the utilization of training a machine-learning system to learn based on continuous feedback (a feedback loop), as recited in independent claims 1, 8, and 15, renders the claimed invention as “significantly more”, by providing a solution specifically arising in the realm of machine learning data analysis systems, which goes beyond generally linking the use of an abstract idea to a particular technological environment, and thus overcoming the§101 rejection. The Examiner notes that the claimed invention integrates the abstract idea into a practical application, as recited in the claims, renders the claimed invention as necessarily rooted in computer technology and integrating a solution into a practical application.  See, Subject Matter Eligibility Examples: Abstract Ideas, 2019-01-07, Example 39 - Method for Training a Neural Network for Facial Detection, “The neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/ARIF ULLAH/Examiner, Art Unit 3683